In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00150-CR



      WILLIAM BRYAN UNDERWOOD, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
               Anderson County, Texas
                Trial Court No. 30938




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Colin D. McFall, counsel for the appellant, William Bryan Underwood, has filed a

motion to extend time to file the appellant’s brief. The brief was due October 23, 2013.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of

Appellate Procedure as requiring counsel to provide the Court with specific information to

justify the requested extension, including the cause numbers of other briefs filed, the dates they

were filed, the dates of trials, how long those trials are expected to last, etc. Broad, general

statements do not provide the required facts and are not adequate to meet the requirements of the

rule. See TEX. R. APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of thirty days, making

appellant’s brief now due November 22, 2013. Further requests for extensions will not be

looked upon with favor.

       IT IS SO ORDERED.



                                               BY THE COURT



Date: October 29, 2013




                                                 2